Fairhurst, J.
¶35 (dissenting) — The majority expands the scope of the search incident to arrest exception beyond the limits permitted by the Washington State Constitution. The majority reverses the trial court and the Court of Appeals and allows evidence found in a glasses case in a purse that the officer removed from an arrestee sitting in a car and evidence found only when the purse was searched after securing the arrestee in a police vehicle. The Court of Appeals affirmed the suppression of the evidence based on federal constitutional grounds. State v. Byrd, 162 Wn. App. 612, 258 P.3d 686 (2011). I would affirm based on state constitutional grounds.
¶36 Article I, section 7 of the Washington State Constitution provides that “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” The parallel provision of the United States Constitution, the Fourth Amendment, reads:
*629The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
When a defendant challenges a search under both the state and federal constitutions, as Lisa Ann Byrd has done here, we examine the permissibility of the search under article I, section 7 first. Br. of Resp’t at 8; City of Seattle v. Mesiani, 110 Wn.2d 454, 456, 755 P.2d 775 (1988). If the search is invalid under article I, section 7, any inquiry into the validity of the search “begins and ends” with the state constitution. State v. Parker, 139 Wn.2d 486, 493, 987 P.2d 73 (1999).5
¶37 Though both provisions govern law enforcement’s power to search and seize, article I, section 7 differs from the Fourth Amendment by guarding against unauthorized invasions of privacy rather than unreasonable searches or seizures. Article I, section 7, “unlike any provision in the federal constitution, explicitly protects the privacy rights of Washington citizens, and these privacy rights include the freedom from warrantless searches absent special circumstances.” State v. Stroud, 106 Wn.2d 144, 148, 720 P.2d 436 (1986) (citation omitted), overruled on other grounds by State v. Valdez, 167 Wn.2d 761, 224 P.3d 751 (2009).
¶38 As noted by the Stroud court, article I, section 7 typically requires that police obtain authority of law in the form of a warrant before engaging in a search. Article I, section 7 generally requires a warrant because doing so interposes “a neutral and detached magistrate” between the citizenry and “the officer engaged in the often competitive *630enterprise of ferreting out crime” and ensures an objective look at “the need to invade [the citizen’s] privacy in order to enforce the law.” United States v. Johnson, 333 U.S. 10, 14, 68 S. Ct. 367, 92 L. Ed. 436 (1948); McDonald v. United States, 335 U.S. 451, 455, 69 S. Ct. 191, 93 L. Ed. 153 (1948).
¶39 However, article I, section 7 recognizes that other sources of law, such as the common law, may authorize a law enforcement search in lieu of a warrant in a small number of circumstances. State v. Ringer, 100 Wn.2d 686, 691, 674 P.2d 1240 (1983) (Article I, section 7 “poses an almost absolute bar to warrantless arrests, searches, and seizures, with only limited exceptions.”), overruled on other grounds by Stroud, 106 Wn.2d at 150-51.6 One of these warrantless searches authorized by the common law is a search incident to a lawful custodial arrest. Id.; State v. O’Neill, 148 Wn.2d 564, 585-86, 62 P.3d 489 (2003). Washington’s search incident to arrest exception to the warrant requirement is descended from common law and coextensive in scope with the common law exception for warrantless searches incident to arrest. Valdez, 167 Wn.2d at 773.
¶40 The permissible scope of any warrantless search is limited by its justifications so that exceptions to the warrant requirement do not “swallow what our constitution enshrines.” State v. Day, 161 Wn.2d 889, 894, 168 P.3d 1265 (2007); State v. Patton, 167 Wn.2d 379, 386, 219 P.3d 651 (2009). This limited scope applies to a search incident to arrest as well. “The right to search incident to arrest ‘is merely one of those very narrow exceptions to the guaranties and immunities which we inherited from our English ancestors, and which had from time immemorial been subject to certain well-recognized exceptions arising from the necessities of the case.’ ” Ringer, 100 Wn.2d at 699-700 (internal quotation marks omitted) (quoting United States v. Rabinowitz, 339 U.S. 56, 72, 70 S. Ct. 430, 94 L. Ed. 653 (1950) (Frankfurter, J., dissenting), overruled in part by *631Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969)). “The exception must be 'jealously and carefully drawn’, and must be strictly confined to the necessities of the situation.” Id. at 700 (quoting State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980)).
¶41 At common law, two necessities justified warrant-less searches incident to arrest and defined the permissible scope of such searches. First, a search allowed officers to discover weapons or tools that the arrestee could use to harm the officer or otherwise escape. Id. at 692 (citing Leigh v. Cole, (1853) 6 Cox Crim. L. Cas. 329 (Oxford Cir.) 332). Second, a search allowed police to turn up evidence of the crime of arrest, preventing the arrestee from destroying the evidence. Id. at 692-93 (citing Dillon v. O’Brien, (1887) 20 L.R. Ir. 300 (Ex. Div.) 316-17).
¶42 As the majority notes, searches incident to arrest encompass searches of both the person of the arrestee and his or her surroundings. Majority at 616-17. The same justifications underlie both types of searches. See, e.g., State ex rel. Murphy v. Brown, 83 Wash. 100, 105-06, 145 P. 69 (1914) (an arrest authorizes a warrantless search of the arrestee’s person to discover evidence of the crime of arrest). Distinctions exist between the searches because the validity of a search incident to arrest is measured at the time of the search. Patton, 167 Wn.2d at 394-95. Any weapon or evidence secreted on the person of the arrestee is always accessible, so a search of the person of the arrestee is always permissible. United States v. Robinson, 414 U.S. 218, 235, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973). To search the area immediately around the arrestee at the time of arrest, however, the police must demonstrate that the arrestee could reach the area to obtain a weapon or destroy evidence. Valdez, 167 Wn.2d at 778.
¶43 Neither of the necessities recognized by the common law and authorizing a search incident to arrest justifies the search of Byrd’s purse.
*632¶44 First, Byrd could not obtain a weapon from the purse at the time of the search. The officer had doubly secured Byrd by that point — he had handcuffed her and taken the additional precautionary step of placing her in a police car lacking door handles. Clerk’s Papers at 5. The trial court specifically found that Byrd could not have accessed the purse at any time after her arrest and that the purse posed no danger to the safety of the officer. Id. The State does not challenge these findings, making them verities on appeal. O’Neill, 148 Wn.2d at 571. On these facts, the State cannot justify the search as necessary to discover weapons.
¶45 Nor could Byrd have destroyed evidence of the crime of arrest located inside her purse. The officer arrested Byrd for possessing stolen property.7 Any evidence of Byrd’s possession of the stolen plates was attached to her car and not within her purse. In any event, Byrd was secured inside a police vehicle and unable to reach the purse to destroy any evidence inside it.
¶46 The Court of Appeals properly found that neither common law justification permitted the search of Byrd’s purse. Byrd, 162 Wn. App. at 617. The Court of Appeals erred only by examining the permissibility of this search under the federal constitution before doing so under the Washington State Constitution. Id. at 615-17 (analyzing the search under the Fourth Amendment). We should affirm the Court of Appeals, but do so on state constitutional grounds.
¶47 The majority would allow the search of the purse because it characterizes the purse as being part of Byrd’s person. Majority at 621 (reasoning that treating the purse as part of Byrd’s person “reflects the practical reality that a *633search of the arrestee’s ‘person’ to remove weapons and secure evidence must include more than his literal person”). I agree with the majority that a search incident to arrest always justifies a search of the arrestee’s person; however, I disagree that the search of this purse was a search of Byrd’s person.
¶48 Courts have, for several generations, noted the peculiar susceptibility of the search incident to arrest to a “ ‘ “progressive distortion,” ’ ” allowing searches whose scopes exceed their justifications. Patton, 167 Wn.2d at 389 (quoting Ringer, 100 Wn.2d at 694 (quoting Rabinowitz, 339 U.S. at 75 (Frankfurter, J., dissenting))). We must remember that the search incident to arrest exception to the warrant requirement is born of, and should be limited to, necessity.
¶49 This, however, is not a case of necessity. The officer removed Byrd’s purse from her car, and he had no need to do so.8 Leaving the purse in the car would have posed no threat to the safety of the officer or of the general public. Nor would doing so have posed any danger to any evidence inside. By sweeping with a broad brush and announcing that police may always treat certain items in the possession of an arrestee as part of the arrestee, and therefore search the items without demonstrating any danger to the safety of officers or evidence, the majority has needlessly divorced the exception from its justifications and limits.
¶50 “ ‘[W]hen a search can be delayed to obtain a warrant without running afoul of’ concerns for the safety of the officer or to preserve evidence of the crime of arrest from concealment or destruction by the arrestee [and no other exception applies,] ‘the warrant must be obtained.’ ” Snapp, 174 Wn.2d at 195 (quoting Valdez, 167 Wn.2d at 773). The officer, by simply leaving Byrd’s purse where it was, could have delayed the search of the purse and attempted to obtain a warrant where a neutral magistrate would have *634determined that law enforcement had sufficient justification for the invasion of Byrd’s privacy as required by article I, section 7.
CONCLUSION
¶51 When the officer took the purse, it was located in Byrd’s car where it posed no threat to anyone or anything and enjoyed the privacy protections of article I, section 7. Mesiani, 110 Wn.2d at 456-57 (“From the earliest days of the automobile in this state, this court has acknowledged the privacy interest of individuals and objects in automobiles.” (citing State v. Gibbons, 118 Wash. 171, 187, 203 P. 390 (1922))). The majority divests the purse of these protections by needlessly considering the purse a part of Byrd’s person.
¶52 The trial court’s undisputed findings of fact reflect that neither Byrd nor the purse posed any danger to the safety of the officer or public or to the destruction of evidence of the crime of arrest. The police should have sought a warrant to search the purse. Treating Byrd’s purse as part of her person serves none of the purposes justifying a search incident to arrest. Because the officer did not obtain a warrant, and because the State does not offer any other permissible justification for this warrantless search, we should hold that the trial court properly ruled the search was invalid and properly suppressed the evidence discovered inside the purse.
¶53 We have, within the last 30 years, twice been forced to rein in the scope of the search incident to arrest exception because of the progressive distortion described by Justice Frankfurter. Valdez, 167 Wn.2d at 774-77; Ringer, 100 Wn.2d at 698-700. The majority once again loosens the tether of the justifications for the search incident to arrest exception. I dissent.
Owens and Wiggins, JJ., and Chambers, J. Pro Tem., concur with Fairhurst, J.

 Many of our cases, like Parker, discuss the search incident to arrest exception in the context of searches of an automobile incident to arrest. While we have sometimes discussed the automobile search incident to arrest exception, this is merely an application of the search incident to arrest exception and not a separate doctrine. State v. Patton, 167 Wn.2d 379, 386 & n.4, 219 P.3d 651 (2009). Hence, these cases guide our discussion of the general search incident to arrest exception.


 “Ringer was overruled by Stroud, but in retrospect only temporarily.” State v. Snapp, 174 Wn.2d 177, 193, 275 P.3d 289 (2012).


 The officer arrested Byrd for possession of stolen property after seeing her car, running its plates, and finding the plates did not match the car. The officer contacted the owner of the plates, who at first confirmed they were stolen. The owner retracted the accusation after learning that her son had sold the car involved to Byrd two days before Byrd’s arrest. The State never charged Byrd with possession of stolen property, meaning the only charges in this case stem from the search made in the course of the mistaken arrest.


 This is not a case where police officers make an arrest in public and must either search the object before transporting the object to jail to verify that it posed no risk to their safety or allow the arrestee to abandon it in public, where once abandoned the police could search it.